Citation Nr: 0210949	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  95-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran had active service from July 1969 to February 
1971.  Service in Vietnam is indicated by the evidence of 
record.

The RO received the veteran's claim for service connection 
for PTSD in June 1993.  In a November 1993 rating decision, 
the RO denied the claim.  The veteran disagreed with the 
November 1993 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of a the 
veteran's substantive appeal (VA Form 9) in February 1995.

In December 1996 and again in December 1997, the Board 
remanded this issue for further evidentiary development.  
After the requested development was accomplished or was 
determined to be futile, the RO issued a supplemental 
statement of the case (SSOC) in September 2001 which 
continued the previous denial.  


FINDINGS OF FACT

1. The veteran failed, without good cause, to report for or 
to undergo a VA examination which was scheduled to evaluate 
his claimed PTSD and which was necessary to establish a 
relationship between his claimed stressors and his current 
PTSD.

2.  By letter dated in April 15, 1998, the RO requested that 
the veteran provide information concerning his claimed 
stressors and medical treatment of his PTSD.  The veteran did 
not respond to that letter.



CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for or undergo 
scheduled VA examinations, the veteran abandoned his claim. 
38 C.F.R. § 3.158 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by correspondence from the RO 
following the Board's December 1996 and December 1997 
remands, by the November 1993 rating decision, by the 
December 1994 statement of the case (SOC), and by the 
September 2001 SSOC.  The Board finds that, for reasons that 
will be discussed further below, additional efforts to notify 
the veteran would be futile.  Nothing has been heard from the 
veteran since he filed his substantive appeal in February 
1995, over seven years ago.


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from Bay Haven 
Hospital and DOT Caring Centers in June 1993.  The RO 
notified the veteran that it would attempt to obtain these 
records and that he should ensure that they were sent.  The 
RO obtained the records from DOT in July 1993 and obtained 
the records from Bay Haven in October 1993.  In October 1993, 
the veteran requested that the RO obtain records of a 
hospitalization in September 1993 at the Ann Arbor VA Medical 
Center; those records were also obtained.  The RO requested 
Morning Reports and Combat After Action Reports (COAARs) from 
Environmental Services Group (ESG) [since changed to U.S. 
Armed Service Center for Research of Unit Records 
(USASCRUR)].  ESG replied in July 1993 indicating that the 
Combat After Action Reports were not available and instructed 
the RO on where to obtain further information.  The veteran 
was afforded a VA examination in November 1993.

In response to the Board's December 1996 and December 1997 
remands the RO contacted the National Technical Information 
Services (NTIS) in September 1998, to request copies of 
COAAR.  The RO also contacted the National Personnel Records 
Center (NPRC) to request pertinent Morning Reports.  They 
were notified in August 1998 that none were found.  The RO 
contacted the National Archives and Records Administration 
(NARA) in St. Louis, Missouri, and requested Morning Reports 
in September 1998; and they contacted the NARA's Military 
Service Branch in Washington, D.C. in September 1998 to 
request Daily Staff Journals.  After being further directed 
in response, they contacted the NARA Archives II Textual 
Reference Branch in College Park, Maryland in October 1998 to 
request Daily Staff Journals.  In November 1998, the RO 
contacted the veteran with the results of its research to 
that point and notified him that it could not pay the charges 
asked by several of the agencies contacted.  The veteran did 
not respond.  The RO then contacted the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR) for additional 
research in June 1999.  The RO contacted them again in May 
2000 and for a third time in November 2000.  USASCRUR 
responded with the requested information in February 2001.  

Also, the RO contacted the Social Security Administration 
(SSA) to obtain records for the veteran in November 2000, 
again in January 2001 and again in May 2001.  SSA responded 
in May 2001.  A VA examination was scheduled for the veteran 
for August 2001, but he did not report.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
In light of the fact that the veteran has had no contact with 
VA for over seven years and his whereabouts are unknown, any 
additional development would be futile.

Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (2001).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a) (2001).

The provisions of 38 C.F.R. § 3.1(q) (2001) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. § 3.158 (2001) and that the claim 
must therefore be dismissed.

As noted above, the veteran has had no contact with VA since 
he filed his substantive appeal in February 1995, a period in 
excess of seven years.  During that period, he failed to 
respond to inquiries from the RO concerning matters pertinent 
to his appeal; failed to report for a scheduled VA 
psychiatric examination; and either ignored or did not 
receive, due to his own fault, two Board remands.  

It is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  Further, a claimant 
failing to report for a scheduled examination must show good 
cause for so doing.  See 38 C.F.R. § 3.655 (2001); Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).

The record in this case reveals that the veteran has been 
scheduled for a VA examination in August 2001order to develop 
his claim.  He failed to report for that examination, and has 
not provided any good cause for his actions.  The veteran has 
also failed to respond to a request for information and 
evidence sent to him in response to the December 1996 and 
December 1997 Board remands and has otherwise made himself 
unavailable to VA.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 1 Vet. App. at 
193.  There is no correspondence or report of contact from 
the veteran of record which would explain the lack of 
response to various requests from the RO or his failure to 
report for VA examination.  The veteran has not advised VA of 
his whereabouts.  See Hyson, 5 Vet. App. at 265, in which the 
Court stated: "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2001)], or "good cause" [see 38 C.F.R. § 3.655 (2001)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of the scheduled VA examination was sent to the 
veteran at his most recent address of record.

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claimed 
disability.  The evidence of record in no way serves as a 
substitute for the veteran's attendance at a VA examination.  
See 38 C.F.R. § 3.326(a) (2001).  The veteran, moreover, has 
furnished no other medical evidence which would serve as a 
viable substitute for the scheduled examination.  See 38 
C.F.R. § 3.326(b) (2001).

The facts in this case are clear. The veteran failed to 
report for a scheduled VA examination, even in light of a 
specific request from the Board.  No good cause has been 
demonstrated for his failure to appear or to be examined.  He 
also failed to respond to the RO's letter requesting 
information and evidence concerning his claimed stressors and 
medical treatment.  His claim is therefore considered to be 
abandoned.  See 38 C.F.R. § 3.158 (2001).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, in light of the Board's remand the veteran 
was plainly on notice of the necessity of submitting to 
further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 1991), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the claim must be dismissed.

In summary, because the veteran has failed, without good 
cause, to provide necessary evidence, to report for a 
scheduled VA examination and to otherwise cooperate with VA, 
the claim is deemed abandoned and is therefore dismissed.

Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the September 2001 SSOC, although the RO emphasized the 
fact that the veteran failed to report for a VA examination 
and failed to respond to requests for information and 
evidence, it denied the veteran's claim on the merits rather 
than as being abandoned.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through the Board's December 1996 and December 
1997 remands, was fully apprised of the consequences of his 
failure to report for scheduled VA examinations and to comply 
with requests for information.  The veteran failed to comply 
and his claim is deemed to be abandoned.


ORDER

The claim of entitlement to service connection for PTSD is 
deemed to be abandoned and is dismissed.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

